          Case 1:20-cv-08402-AT Document 26 Filed 03/22/21 Page 1 of 2




March 22, 2021                                                                       David W. Bowker
                                                                                       +1 202 663 6558 (t)
By ECF and Email                                                                       +1 202 663 6363 (f)
                                                                             david.bowker@wilmerhale.com

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
Torres_NYSDChambers@nysd.uscourts.gov

       Re:     Altana Credit Opportunities Fund SPC et al. v. Bolivarian Republic of Venezuela,
               No. 1:20-cv-8402-AT [rel. 1:19-cv-3123-AT]
               Status Letter Regarding Service of Process

Dear Judge Torres:

       On behalf of our clients—Altana Credit Opportunities Fund SPC, Altana Credit

Opportunities Fund 1 SP, and Altana Funds Ltd. Cayman (collectively, “Plaintiffs”)—I

respectfully submit this status letter regarding service of process, pursuant to your Honor’s Order

of January 21, 2021 (Dkt. 23).

       To the best of our knowledge, service is in process but has not yet been completed. Upon

the filing of the Second Amended Complaint (Dkt. 24), we promptly prepared the necessary

materials for service upon Defendant Bolivarian Republic of Venezuela, including obtaining the

requisite translations of documents from English to Spanish, and we submitted those materials to

the Clerk of Court, in accordance with Section 1608(a)(4) of the Foreign Sovereign Immunities

Act. On February 10, 2021, the Clerk of Court mailed the service documents to the U.S.

Department of State and filed a certificate of mailing with the Court (Dkt. 25). On March 15,

2021, we contacted the Department of State, Office of the Legal Adviser, inquiring about the

status of service. On March 18, 2021, the Department responded that it “received this case and
             Case 1:20-cv-08402-AT Document 26 Filed 03/22/21 Page 2 of 2




The Honorable Analisa Torres
March 22, 2021
Page 2


currently [is] in the process of serving the country.” The Department invited us to inquire again

later this week, when it hoped to have further information, and indicated that it would keep us

“updated on the status of this case moving forward.” We will promptly notify the Court when

service of process is complete.




Sincerely,




/s/ David W. Bowker
David W. Bowker
